This action was brought by the plaintiff in error filing its petition praying that a writ of mandamus issue, directed to the defendant, Ella Malone, requiring her, as county superintendent of Osage county, to approve a teacher's contract duly entered into between the school board of school district No. 39, of Osage county, and one Hattie Beck.
An alternative writ was issued, response was filed, and upon hearing had, a peremptory writ of mandamus was denied, and from a judgment of the court denying the peremptory writ, the plaintiff appeals.
Plaintiff filed its briefs as required by the rules of this court, and defendant has wholly failed to file briefs as required by Rule 7 of this court, or to assign any reason for failure to file the same, and upon the authority of Ellis et al. v. Outler et al., 25 Okla. 469, 106 P. 957, the judgment of the trial court is reversed and the cause remanded for a new trial.
By the Court: It is so, ordered.